Citation Nr: 1800678	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-38 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Navy from September 1951 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  That decision denied entitlement to a TDIU and also denied an evaluation in excess of 70 percent for the Veteran's hearing loss.  

The Board recognizes that the Veteran did not submit a notice of disagreement with respect to the issue of an increased evaluation for hearing loss.  However, the Board calls attention to the fact that new and material evidence appears to have been submitted within a year of VA notifying the Veteran of this denial.  Specifically, the Veteran submitted a private audiological examination report from April 2015.  Of particular relevance, and as discussed in further detail below, the audiological findings in this report appear to satisfy the criteria for a 100 percent schedular rating pursuant to 38 C.F.R. § 4.85 (2017).  As such, it appears that the portion of the February 2015 rating decision denying entitlement to an increased evaluation for hearing loss is not final pursuant to 38 C.F.R. § 3.156(b) (2017).  Nonetheless, no supplemental rating decision has been issued addressing this newly submitted examination report and the Board does not have jurisdiction over the denial of an increased evaluation.  It is therefore referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected hearing loss prevents him from securing or following substantially gainful employment




CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I.  VA's Duties to Notify and Assist

VA also has duties to notify and assist the Veteran in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  In an informal hearing presentation from December 2017, the Veteran's representative contended that a previous VA examination was inadequate because the examiner did not take into consideration the Veteran's level of education and work experience.  However, as the Board is granting all benefits sought on appeal in full, any possible defect in VA's notice and assistance is nonprejudicial and need not be discussed.  See e.g., Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II.  Legal Standard

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2017).  In Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.

The determination as to whether a total disability rating is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether his or her service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Neither non-service-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19 (2017).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007).  VA regulations place responsibility for the TDIU determination on VA, and a medical examiner's opinion as to the employability of a particular claimant is not binding on VA.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In deciding whether a TDIU may be awarded, an adjudicator must first evaluate the severity of a veteran's service-connected disabilities.  A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Here, the Veteran's hearing loss has been assigned a 70 percent schedular evaluation for the entire period on appeal and he has therefore satisfied the schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).

III.  Analysis

For the entire period currently under appeal, the Veteran has only been service connected for hearing loss and he has had a 70 percent evaluation for the entire appellate period.  As the central question in claims for TDIU is the functional impact of a particular claimant's service-connected disabilities and their effect on a claimant's ability to find and maintain employment, the Board finds the most probative evidence is that which describes the specific functional and work-related deficits that are caused by the Veteran's hearing loss without regard for the effects of disabilities that have not been service connected. 

As stated in the February 2015 medical examination report, the Veteran contends that his hearing loss causes him to be bothered when he cannot understand a question and that it forces him to walk away if he tries to listen to the television, a movie, or someone talking through a microphone.  In the April 2015 notice of disagreement, the Veteran's representative argued that the Veteran's 70 percent evaluation for hearing loss is in and of itself indicative of significant disability.  The Veteran is competent to report these observable effects of his service-connected hearing loss and the Board has no reason to doubt his credibility regarding the specific functional deficits he attributes to his hearing loss.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As alluded to above, VA afforded the Veteran an audiological evaluation in February 2015 to evaluate the severity of the Veteran's hearing loss and to determine the effects it has on his ability to secure and follow employment.  After personally examining the Veteran, the audiologist who completed the evaluation reported that the Veteran was able to communicate with her with the use of hearing aids despite his moderate to profound hearing loss bilaterally.  She also indicated that there are various types of employment which do not require excellent hearing.  The Board notes that this examiner is competent to provide an opinion on the functional effects of the Veteran's hearing loss and the impact of his use of assistive devices such as hearing loss.  However, the Board finds this opinion to be of limited probative value because it does not describe the specific functional effects that the Veteran's hearing loss may cause.  The opinion also lacks any discussion regarding the Veteran's descriptions of the emotional impact of his inability to communicate with others and whether these emotional effects would limit his ability to secure or follow a gainful occupation.

As the representative suggested in the notice of disagreement, a 70 percent schedular evaluation for the Veteran's hearing loss represents VA's acknowledgement that the Veteran's industrial capacity has been limited to some degree.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, a less than total rating necessarily implies that the Veteran's ability to secure and follow work has not been entirely limited.  Notwithstanding this general proposition, the Board finds it telling that the Veteran's audiometric and word recognition test results at the February 2015 VA examination were remarkably close to satisfying the criteria for an evaluation of 80 percent.  Specifically, had the Veteran's left ear word recognition score using the Maryland CNC word list been one percent lower, his left ear hearing loss would have been assigned a Roman numeral of X, which translates to an 80 percent overall schedular evaluation.  

Moreover, although a less than total rating suggests that a claimant is able to engage in some vocational activity, the explicit adoption of 38 C.F.R. § 4.16 and its contemplation of a total evaluation based upon individual unemployability indicates that VA is aware that the specific criteria set forth in the schedule for rating disabilities may not fully account for the vocational impact of service-connected disabilities in certain circumstances.  

After he was notified of the February 2015 rating decision, the Veteran attended a private audiological examination in April of that year.  Of particular relevance here, the Veteran had speech recognition scores of 16 percent in each ear using the Maryland CNC word list and his pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
95
110+
110+
LEFT
55
60
100
110+
110+

The average at thresholds 1000 through 4000 equate to 93.75 decibels in the right ear and 95 decibels in the left ear.  Using Table VI, as set forth in 38 C.F.R. § 4.85, this would appear to correspond to a Roman numeral of XI in each year, which corresponds to an evaluation of 100 percent pursuant to Table VII.  As the criteria for a 100 percent schedular evaluation for hearing loss appear to be satisfied as of the date of that examination, the Board finds that this is both highly probative and competent evidence indicating that the Veteran's hearing loss has prevented him from securing or following gainful employment.

The audiologist who completed the April 2015 private examination also provided an opinion on the impact of the Veteran's hearing loss on his ability to work.  Specifically, the audiologist noted that the Veteran's severe hearing loss and tinnitus have rendered him unemployable.  Notably, in contrast to the VA audiologist, this examiner also provided specific functional effects of the Veteran's hearing loss and identified specific workplace hazards that this service-connected disability might cause.  She explained that the Veteran would need to avoid an environment in which there is noise, which might exacerbate his hearing loss, and that he needed to avoid any environment which required normal hearing or good speech understanding.  This private audiologist also suggested that the Veteran's condition would prevent him from engaging in verbal communication face-to-face as well as by telephone and would pose a significant safety risk any job involving transportation, driving, or which required exposure to heavy or moving machinery.  

The Board recognizes that the Veteran is not service-connected for tinnitus and may not consider the effects of that condition in adjudicating a claim for a TDIU.  Nevertheless, the rationale for the private audiologist's opinion and the specific hazards she described appear to relate more to the Veteran's service-connected hearing loss than to his tinnitus.  The Board notes that she is also competent to describe the functional impact of the Veteran's hearing loss and, like the VA examiner; she personally examined the Veteran and was able to observe him in a clinical setting.  Given that this audiologist also specified the specific functional and vocational effects of the Veteran's service-connected disabilities, the Veteran finds her opinion to be of greater probative weight than the VA examiner's opinion.  As such, the Board is persuaded that the Veteran's substantial hearing loss would pose substantial barriers to any verbal or telephonic communication at the workplace and would also limit him to low-noise environments with no substantial hazards or requirement for ongoing interpersonal communication.

The Board has also considered Veteran's high school education and his apparent employment history in the single industry of farming.  Taken together with the relative probative weight that has been assigned to the medical opinions in this matter, the high schedular evaluation that has been assigned to the Veteran's hearing loss, and the clinical examination findings from April 2015 which suggest a total schedular evaluation for hearing loss, the Board finds that the evidence regarding whether the Veteran would be able to secure and follow gainful employment is at least in equipoise.  As such, his claim for entitlement to a TDIU must be granted.




ORDER

A total disability rating based upon individual unemployability is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


